ON REHEARING
We granted rehearing because of plaintiff’s argument that La.R.S. 23:1223 applies only to a single-injury case and not to a case of two compensable injuries.
That question was decided by this court adversely to plaintiff’s position in McGee v. State through Bd. of Comm’rs, 355 So.2d 1079 (La.App. 4 Cir. 1978). In McGee, plaintiff first suffered a non-disabling knee injury and then a disabling back injury, for which he was being paid maximum benefits. Reasoning that “the benefits due plaintiff from more than one accident or injury cannot exceed the [statutorily] provided maximum,” id. at 1081, citing earlier two-accident cases from other circuits, the court concluded that the twice-injured worker could only receive a total of the maximum benefits.
Our original opinion and decree are therefore reinstated.